

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1e


BROWN SHOE COMPANY, INC.


INCENTIVE AND STOCK COMPENSATION PLAN OF 2002
(as Amended and Restated)


PERFORMANCE UNIT AWARD AGREEMENT


You have been selected by the Compensation Committee of the Brown Shoe Company,
Inc. Board of Directors (the “Committee”) to be a Participant in the Performance
Unit Award Plan under the Incentive and Stock Compensation Plan of 2002, as
Amended and Restated (the “Plan”) of Brown Shoe Company, Inc. (the “Company”),
as specified below:
 
    Participant:  ________
 
    Performance Award:
Target Number of Performance Shares:  ___  shares of Company Common Stock, $.01
par value


Target Cash-Based Award:  $___
 
    Performance Period:  [beginning of current fiscal year] to [end of third
fiscal year]

 
    Performance Measure:  Cumulative earnings per share for three fiscal years
and compound annual revenue growth for three fiscal years.
 
THIS AWARD AGREEMENT, effective ___, 20__, represents the grant of both
Performance Shares (“Performance Shares”) and the Cash-Based Award (“Cash”)
(collectively, the “Award”) by the Company to the Participant named above,
pursuant to the provisions of the Plan.


The Plan provides a complete description of the terms and conditions governing
the Award.  If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement.  All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein.  The parties hereto agree as follows:


 
1.
Performance Period.  The Performance Period commences on ____, 20__ and ends on
____, 20__.
        2. Value of Award.  The Award shall represent and have a maximum value
equal to two times the value of each component (that is, a maximum of two times
the target number of Performance Shares and two times the target amount of
Cash).         3.
Award Payoff and Achievement of Performance Measures.  The Award to be earned
under this Agreement shall be based upon the Company’s cumulative earnings per
share for Fiscal Years 20__, 20__ and 20__ and compound annual revenue growth
for Fiscal Years 20__, 20__ and 20__. For this purpose, earnings per share shall
be calculated based on annual net earnings per diluted share (in accordance with
U. S. generally accepted accounting principles), and is subject to the
Committee’s right, pursuant to Section 14.2 of the Plan, to make adjustments for
unusual or nonrecurring events.  Unless otherwise specifically provided by the
Committee, if the Participant was not an employee of the Company or its
Subsidiaries upon commencement of the Performance Period, then the value of the
earned Award and the amount payable to the Participant shall be pro-rated and
payable based on the number of days of Participant’s employment during the
Performance Period as a percent of the total number of days during the
Performance Period.
         
Revenue shall represent the “net sales” reported in our financial statements,
and the compound annual revenue growth rate percentage shall be calculated based
on the geometric average growth rate in revenue for Fiscal Years 20__, 20__ and
20__.

 
 
 
 

--------------------------------------------------------------------------------

 
The percent of the Award earned shall then be determined based on the following
chart:


PAYOFF PROFILE – 20__ GRANT
(% OF TARGET PAID OUT)
 
Compound
Annual
Sales
Growth
Rate
 
 
%
%
%
%
 
 
 
 
%
%
%
%
 
 
 
 
%
%
%
%
 
 
 
%
%
%
%
 
 
 
%
%
%
%
 
 
 
 
%
%
%
%
 
 
 

EPS                                     <$                                    $             $                      $                $


Interpolation shall be used to determine the percent of the Award earned in the
event the Company’s EPS measure does not fall directly on one of the ranks
listed in the above chart.  However, no payoff is earned unless the minimum EPS
of $___ is achieved.


 
4.
Termination Provisions.  Except as provided below, a Participant shall be
eligible for payment of the earned Award, as specified in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period. If a Participant retires at normal retirement date or at
early retirement date with the approval of the Committee (“Retirement”), or
suffers a permanent Disability, or dies during the Performance Period, the
Committee, in its sole discretion, may determine that the Participant shall be
eligible for that proportion of the Award earned under Section 3 for such
Performance Period that his or her number of full months of participation during
the Performance Period, bears to the total number of months in the Performance
Period.  In the event of the death of the Participant, his or her beneficiary
shall be entitled to the Award to which the Participant otherwise would have
been entitled under the same conditions as would have been applicable to the
Participant.  Awards will be payable under this Section 4 (including upon
Retirement, death or Disability) at the time specified in Section 6, but only to
the extent that the performance goals set forth in Section 3 have been met.



 
5.
Dividends.  The Participant shall have no right to any dividends that may be
declared on the Company’s Common Stock during the period from the commencement
of the Performance Period through the date of payment of the earned Award.



 
6.
Form and Timing of Payment of the Award.  Payment of the earned Performance
Shares shall be made in shares of the Company’s Common Stock, and payment of the
earned Cash Award shall be made in cash.  Payment of the earned Award shall be
made within sixty (60) calendar days following the close of the Performance
Period.



 
7.
Change in Control.  If a Participant is employed by the Company on the date of a
Change in Control, subject to Article 2.7 and Article 13 of the Plan, unless
otherwise specifically prohibited under applicable laws, or by the rules and
regulations of any governing governmental agencies or national securities
exchange, the Award shall be deemed to have been fully earned for the entire
Performance Period as of the occurrence of the Change in Control, at the target
level, and shall be paid out within thirty (30) days following the effective
date of the Change in Control.



 
8.
Recapitalization.  Subject to Article 4.2 of the Plan, in the event that there
is any change in corporate capitalization, such as a stock split, or a corporate
transaction, such as any merger, consolidation, separation including a spin-off,
or other distribution of stock or property of the Company, any reorganization
(whether or not such reorganization comes within the definition of such term in
Code 368) or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class and/or price of the Company’s Common Stock
subject to this Award, as may be determined to be appropriate and equitable by
the Committee, in its sole discretion, to prevent dilution or enlargement of
rights; provided, however, that the number of Performance Shares subject to this
Award shall always be a whole number.



 
9.
Tax Withholding.  The Committee shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, an
amount sufficient to satisfy Federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Award.  In satisfaction of such
requirements, the Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold from the payment of the Award: (a) shares of Company
Common Stock having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax which could be withheld on the
transaction (“Withholding Amount”) with respect to the Performance Share
component of the Award; and/or (b) cash equal to the Withholding Amount on the
Cash component; or (c) in lieu of (a) and (b), cash equal to the Withholding
Amount on both the Performance Share and the Cash components.  All such
elections shall be irrevocable, made in writing on such form as may be required
by the Company, signed by the Participant, and subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.



 
10.
Nontransferability.  This Agreement as well as the rights granted thereunder may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.



 
11.
Administration.  This Agreement and the rights of the Participant hereunder are
subject to all terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which shall be binding upon the Participant.





 
12.
Miscellaneous



 
(a)
This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.
        (b) The Committee and/or the Company's Board of Directors may terminate,
amend, or modify the Plan; provided, however, that no such termination,
amendment, or modification of the Plan may in any way adversely affect the
Participant's rights under this Award Agreement without the Participant's
written consent.         (c) This Award Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.      
  (d) To the extent not preempted by Federal law, this Award Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply.  Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Award Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of ____, 20__.
 

 

   BROWN SHOE COMPANY, INC.        By:
_____________________________________________  
                                               Participant

 

 
 

--------------------------------------------------------------------------------

 
